[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT  OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                JANUARY 9, 2012
                            No. 11-12366
                        Non-Argument Calendar                      JOHN LEY
                                                                    CLERK
                      ________________________

                        Agency No. A089-255-826




GITABEN R. PATEL,

                                         llllllllllllllllllllllllllllllllllllllllPetitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (January 9, 2012)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:
       Gitaben Patel, a native and citizen of India, petitions for review of the Board

of Immigration Appeal’s (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) order denying her application for cancellation of removal. An applicant

may qualify for cancellation of removal by establishing (1) a continuous physical

presence in the United States for at least 10 years; (2) good moral character during

such period; (3) a lack of convictions for certain offenses; and (4) exceptional and

extremely unusual hardship to the applicant’s spouse, parent, or child, who is a

U.S. citizen or permanent resident. INA § 240A(b)(1)(A)-(D), 8 U.S.C.

§ 1229b(b)(1)(A)-(D). In her petition for review, Patel argues that the BIA and IJ

violated their own precedent by failing to review the entire record when

determining whether Patel’s return to India would cause exceptional and

extremely unusual hardship to her two U.S. citizen children and her parents, who

are lawful permanent residents. Patel further argues that the BIA’s and IJ’s fact-

finding regarding the hardship element was so fatally flawed as to constitute a

reviewable error of law.1

       Before considering the merits of a petition, we review subject matter

       1
          We review the BIA’s and IJ’s legal determinations de novo. Hernandez v. U.S. Att’y
Gen., 513 F.3d 1336, 1339 (11th Cir. 2008). “We review only the Board’s decision, except to
the extent that it expressly adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284
(11th Cir. 2001). Because the BIA indicated that it affirmed the IJ’s analysis and conclusion that
Patel did not establish the requisite hardship and also conducted its own analysis, we review both
the IJ’s and BIA’s decisions. See id.

                                                2
jurisdiction de novo. Resendiz-Alcaraz v. U.S. Att’y Gen., 383 F.3d 1262, 1266

(11th Cir. 2004). Notwithstanding any other provision of law, we lack jurisdiction

to review the discretionary granting or denial of cancellation of removal. INA

§ 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i). We also have held that we lack

jurisdiction to review the BIA’s discretionary determination that an applicant has

not met § 1229b(b)(1)(D)’s “exceptional and extremely unusual hardship”

standard. Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1222 (11th Cir. 2006).

Nonetheless, we retain jurisdiction over constitutional claims or questions of law.

INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D).

      As an initial matter, we have jurisdiction to review, as a question of law,

Patel’s claim that the BIA and IJ violated their own precedent in failing to review

the record as a whole. In reviewing an IJ’s discretionary denial of relief, the BIA

has held that, “[u]pon review of the record as a whole, the Immigration Judge is

required to balance the equities and adverse matters to determine whether

discretion should be favorably exercised.” In re Mendez-Moralez, 21 I. & N. Dec.

296, 301 (BIA 1996). However, the BIA and IJ are not required to address

specifically each piece of evidence presented, as long as they consider the issues

raised and announce a decision establishing that “they have heard and thought and

not merely reacted.” Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010)

                                         3
(brackets and quotation omitted).

      Contrary to Patel’s argument that the IJ overlooked certain of portions of the

record, the IJ stated that he had considered Patel’s documentary and testimonial

evidence and based his decision on the totality of the circumstances. Furthermore,

the BIA and IJ both discussed a significant portion of the evidence presented by

Patel, including Patel’s son’s allergy symptoms, the doctors’ letters, the similar

climate in India and Florida, the absence of Patel’s husband, the poor healthcare

and sanitation in India, Patel’s parents’ health issues, the fact that Patel cooked

and did laundry for her parents, and the hardships that Patel’s parents and children

would face if Patel were removed to India. Furthermore, because the BIA and IJ

were only required to review the record as a whole, as opposed to addressing

specifically each piece of evidence, their decisions indicate that “they have heard

and thought and not merely reacted.” Ayala, 605 F.3d at 948.

      Patel also argues that the BIA’s and IJ’s fact-findings underlying its

discretionary determination that Patel’s family would not suffer exceptional and

extremely unusual hardship were so flawed as to constitute a reversible error of

law. We find, however, that this argument does not raise a reviewable legal

question, but rather is an attempt to challenge the BIA’s and IJ’s discretionary

hardship determination, over which we have no jurisdiction.

                                           4
PETITION DENIED IN PART, DISMISSED IN PART.




                        5